                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                             One Bowling Green
                                          New York, NY 10004−1408


IN RE: Justin M Finucane                                CASE NO.: 19−13281−rg

Social Security/Taxpayer ID/Employer ID/Other Nos.:     CHAPTER: 7
xxx−xx−0187




                                NOTICE OF CASE REASSIGNMENT



The above referenced case was reassigned to Judge Robert E. Grossman on December 23, 2019 for administration.
Please style all future captions with the appropriate judicial suffix (rg ).



Dated: December 23, 2019                                    Vito Genna
                                                            Clerk of the Court
